TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00817-CR
NO. 03-05-00818-CR


The State of Texas, Appellant

v.

Thomas Dale Delay, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
NOS. D-1-DC-05-900725 & D-1-DC-05-904161,
HONORABLE WAYNE PATRICK PRIEST, JUDGE PRESIDING


O R D E R

PER CURIAM
	Appellee Thomas Dale Delay has filed an emergency motion for partial abatement
of the appeal, remand to the district court, and direction to sever those counts of the indictment not
appealed.  We overrule the motion.  The State has the right to appeal an order that "dismisses an
indictment. . . or any portion of an indictment."  Tex. Code Crim. Proc. Ann. art. 44.01(a)(1) (West
Supp. 2005).  Article 44.01(e) of the code of criminal procedure provides that the State is "entitled
to a stay of the proceedings" pending the disposition of the State's appeal.  Id. art. 44.01(e). 
Accordingly, the district court has properly stayed its consideration of the case pending our
resolution of the State's appeal.  See id.
	In light of the district court's decision to defer further action pending the resolution
of the State's appeal, the State has filed a motion to dismiss its motion to stay further proceedings
in the trial court.  The State's motion to dismiss is granted, and the motion to stay further
proceedings is dismissed.
	We also overrule appellee's motion for expedited briefing and submission.  The
record was filed with this court on December 19, 2005.  Thus, the State's brief is due on or before
January 18, 2006.  No extensions will be granted.

Before Justices B. A. Smith, Patterson and Puryear
Filed:   December 22, 2005
Do Not Publish